Citation Nr: 0814546	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-35 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to January 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's August 2004 
claim for service connection for bilateral tinnitus.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's claimed bilateral tinnitus was caused by his time 
in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
A November 2004 letter satisfied the VA's duty to notify 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish his service 
connection claim, what the VA would do and had done, and what 
evidence he should provide.  The November 2004 letter also 
informed the veteran that it was his responsibility to help 
the VA obtain medical evidence or other non-government 
records necessary to support his claim, and asked him to 
provide any information in his possession.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records and service medical records have been obtained.  
Additionally, the veteran was provided with a hearing before 
the Decision Review Officer (DRO) in November 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he acquired tinnitus as a result of 
his time in service.  In his August 2004 claim, he cites his 
work making liquid oxygen for missiles on the far side of 
Johnston Island-which involved exposure to loud noise from 
1200 horsepower engines, huge air compressors, other 
equipment, and missile fire-as the cause of his tinnitus.  
The veteran further contends in his November 2005 substantive 
appeal that his duties sometimes prevented him from wearing 
the issued ear protection, which the veteran's June 1964 
service medical records show that he wore "always or 
frequently."  In his November 2005 DRO hearing, the veteran 
stated that he believes that he first experienced tinnitus 
while he was in service, and that it grew in intensity in 
1966-the year that the veteran left service.  The veteran 
further stated that he has experienced tinnitus throughout 
his adult life.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the thirty-nine year period between the veteran's completion 
of service in January 1965 and his August 2004 initial 
diagnosis of tinnitus and claim suggest that his claimed 
tinnitus is not connected to any incident in service.  
Indeed, in the intervening years between the veteran's 
service and his diagnosis of tinnitus, the veteran did 
construction work.  Although the veteran claimed in his 
November 2005 hearing that his work was done in a tower crane 
too high to be exposed to the noise, it is nonetheless 
reasonable to believe that working on a construction site 
could cause tinnitus, especially when the evidence of 
tinnitus first arose thirty-nine years after service.

A review of the veteran's medical records also shows no 
medical opinions that definitively diagnose tinnitus, or 
attribute the veteran's claimed tinnitus to his time in 
service.  In August 2004, a VA audiologist noted in her 
subjective findings that the veteran had complained of 
tinnitus and an occasional earache (otalgia) in his right 
ear, but found in her assessment that the veteran's hearing 
was within normal limits, that he had excellent speech 
scores, and that he had a normal (type A) tympanogram in both 
ears.  Similarly, in January 2005 a VA physician noted that 
the veteran complained of occasional tinnitus in his right 
ear, which was associated with drainage from the ear.  
However, on physical examination of the veteran's ears, the 
physician found no abnormalities.  His assessment was that 
the veteran's symptoms sounded consistent with inflammation 
of the outer ear and ear canal (otitis externa).  The 
assessment did not include a diagnosis of tinnitus.

The veteran also contends in his November 2005 substantive 
appeal that his service medical records should show 
documentation of tinnitus, but no hearing examination at the 
time of discharge.  However, a thorough review of the 
veteran's service medical records shows a hearing examination 
at the time of discharge, dated December 1964, but no 
indication of tinnitus.  The veteran's service medical 
records also include reports from April 1961, December 1963 
and December 1964 in which the veteran checked a box 
indicating that he had no ear, nose, or throat trouble, even 
though he did affirmatively indicate other conditions on 
those forms.  Finally, the veteran had audiological 
examinations in April 1961 and June 1964,  neither of which 
included any mention of tinnitus.

Because the veteran has failed to present competent medical 
evidence showing that his claimed tinnitus was caused by his 
time in service, his claim for service connection for 
tinnitus is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for tinnitus; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


